Filed 9/20/17 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2017 ND 227







State of North Dakota, 		Plaintiff and Appellee



v.



Mark Cleo Osier, 		Defendant and Appellant







No. 20170041







Mark Cleo Osier, 		Defendant and Appellant



v.



State of North Dakota, 		Plaintiff and Appellee







No. 20170042









Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Steven E. McCullough, Judge.



AFFIRMED.



Per Curiam.



Reid A. Brady, Assistant State’s Attorney, Fargo, N.D., for plaintiff and appellee; on brief.



Scott O. Diamond, Fargo, N.D., for defendant and appellant; on brief.

State v. Osier

Nos. 20170041 & 20170042



Per Curiam.

[¶1]	Mark Osier appeals from a district court order denying his motion for relief from the judgment under N.D.R.Civ.P. 60(b).  Osier argues that the district court erred by failing to grant relief on the merits and by failing to provide adequate written findings of fact or an explanation for its decision.  We conclude the district court did not abuse its discretion by denying Osier’s motion for relief, nor did it err in providing sufficient findings of fact or conclusions of law.  
See
 
Gonzalez v. State
, 2017 ND 109, ¶ 11, 893 N.W.2d 473 (stating that although the district court’s order is “devoid of its reasoning . . . this is a rare instance in which we can easily ascertain the district court’s reasoning and basis for granting the State’s motion for summary judgment”).  We summarily affirm the order under N.D.R.App.P. 35.1(a)(4) and (7).

[¶2]	Gerald W. VandeWalle, C.J.

Jerod E. Tufte

Jon J. Jensen

Lisa Fair McEvers

Daniel J. Crothers